UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------- X

MARGARET SHAKESPEARE, on behalf of
herself and all others similarly situated,
                                 Plaintiff,
                   v.                                       Case No. 2:18-cv-07299
LIVE WELL FINANCIAL, INC., et al.
                                  Defendants.
 ------------------------------------------------------- X
                                 NOTICE OF APPEARANCE BY JULIE NEPVEU

         Julie Nepveu, of AARP Foundation, hereby enters an appearance as additional counsel

for Plaintiff Margaret Shakespeare and respectfully requests that a copy of all future filings,

discovery and correspondence be provided to the following:


                                               Julie Nepveu
                                               AARP FOUNDATION
                                               601 E Street, N.W.
                                               Washington, D.C. 20049
                                               jnepveu@aarp.org
                                               202-434-2075


                                                            Respectfully submitted,

                                                            /s/ Julie Nepveu__________________________
Dated: May 6, 2019                                          Julie Nepveu
                                                            AARP FOUNDATION
                                                            601 E Street, N.W.
                                                            Washington, D.C. 20049
                                                            jnepveu@aarp.org
                                                            202-434-2075
